Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J), rendered May 28, 2002, convicting him of criminal possession of a weapon in the second degree (three counts) and criminal possession of a weapon in the third degree (three counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Demakos, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress certain physical evidence (see People v Ocasio, 85 NY2d 982 [1995]; People v Bora, 83 NY2d 531 [1994]; People v Reyes, 83 NY2d 945 [1994], cert denied 513 US 991 [1994]). Ritter, J.R, Goldstein, Townes and Rivera, JJ., concur.